Citation Nr: 0103034	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 2, 1992, for 
the grant of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel










INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from July 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The Board observes that, in a statement received by the RO in 
May 1999, the veteran indicated his belief that a prior 
rating decision (initially issued in May 1989) was clearly 
and unmistakably erroneous insofar as the claim of 
entitlement to TDIU was denied.  However, the Board also 
notes that the veteran appealed this unfavorable 
determination, and this matter was the subject of an 
unfavorable July 1990 Board decision.  This Board decision 
had the effect of subsuming the May 1989 rating decision, 
thus precluding the veteran from claiming clear and 
unmistakable error in that rating decision.  See Duran v. 
Brown, 7 Vet. App 216, 224 (1994); 38 C.F.R. § 20.1104 
(2000).  That having been said, the Board would point out to 
the veteran that, while it is not clear from his statement 
whether he specifically wishes to claim clear and 
unmistakable error in the July 1990 Board decision, a request 
for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon the request of the claimant to the Board at 
any time.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§ 20.1400 (2000). 

Correspondence from the veteran was received at the Board in 
June 2000, including a letter purporting to include newly 
discovered evidence.  He did not include a waiver of review 
of this evidence by the RO.  However, a review of the 
correspondence reveals that the new evidence is in fact a 
photocopy of a statement of the veteran signed December 1988.  
It is unclear as to whether or not this statement was 
submitted and considered by the RO at that time.  However, 
the statement does not address the issue of the proper 
effective date for the veteran's total disability rating.  
Instead, it relates to the veteran's previous appeal to the 
Board that was denied in the July 1990 decision, and is not 
pertinent to his current appeal.  Therefore, as the 
additional evidence is not pertinent, it will not prejudice 
the veteran for the Board to proceed with a consideration of 
his current appeal, and a remand to the RO for consideration 
of this evidence is not required by 38 C.F.R. § 20.1304(c) 
(2000).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to TDIU was 
received by the RO on October 14, 1988 and denied by the 
Louisville, Kentucky VARO in a May 1989 rating decision and 
by the Board in a July 1990 decision, which the veteran did 
not respond to until June 1992.

2.  The veteran reapplied for entitlement to TDIU in a 
statement received by the Cleveland, Ohio VARO on June 2, 
1992.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 2, 1992, for the grant of entitlement to TDIU have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  

Generally, in cases involving increases, the effective date 
will be the date of the claim's receipt or the date 
entitlement arose, whichever is later.  However, in cases 
involving disability compensation, the effective date will be 
the earliest date at which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the date 
of receipt of the claim will be the effective date.  
38 C.F.R. § 3.400(o) (2000).

Also, in cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

In reviewing the relevant procedural history in this case, 
the Board observes that, on October 14, 1988, the Louisville 
VARO received the veteran's initial claim of entitlement to 
TDIU.  Subsequently, in a May 1989 rating decision, the 
Louisville VARO denied this claim and informed the veteran of 
this denial in June 1989.  The veteran perfected an appeal of 
this denial, but, in a July 1990 decision, the Board affirmed 
the denial of this claim.  The veteran did not respond to 
this decision prior to June 2, 1992, when the Cleveland VARO 
received a statement from him indicating that he sought 
entitlement to TDIU, and, as such, did not pursue an appeal 
of this decision to the United States Court of Appeals for 
Veterans Claims (Court).  As such, this Board decision is 
final under 38 C.F.R. § 7104(a) (West 1991 & Supp. 2000). 

In view of 38 C.F.R. § 3.400(q)(1)(ii) (2000), the Board must 
find that the date of the veteran's claim for the purpose of 
determining the effective date of compensation is June 2, 
1992, as the July 1990 Board decision addressing the initial 
claim of entitlement to TDIU is final.  As such, the only way 
that the VA could assign an earlier effective date is if 
there was evidence dated within one year prior to the date of 
claim showing entitlement to an increase (e.g., TDIU).  The 
Board observes that the veteran's claims file includes the 
report of a VA psychiatric examination conducted in May 1991.  
This examination included a diagnosis of PTSD, which is a 
disability for which service connection has been established.  
However, there was no opinion suggesting that that veteran 
was unemployable, and the examiner assigned a score of 70 on 
the Global Assessment of Functioning (GAF) scale.  GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
rating indicates "mild symptoms or some difficulty in social, 
occupational, or school functioning."  (Ibid.).  The claims 
file also includes medical records dated from June to October 
in 1991.  While these records show treatment for the 
veteran's service-connected PTSD, they contain no information 
indicating an increase in disability such that his employment 
status would be affected.   See 38 C.F.R. §§ 4.15-4.17 
(2000).  As these records do not suggest that the veteran's 
service-connected disabilities precluded substantially 
gainful employment at that time, the Board finds no 
evidentiary basis for entitlement to TDIU prior to June 2, 
1992.

Again, in cases involving disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2)  (2000).  Here, 
the veteran's present claim was received by the RO on June 2, 
1992.  As this date is the latest of the dates set forth 
under 38 C.F.R. § 3.400(o)(2) (2000), the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an effective date prior to June 2, 
1992, for the grant of entitlement to TDIU, and this claim 
must be denied.  In reaching this conclusion, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to an effective date prior to June 
2, 1992, for the grant of entitlement to TDIU is denied.


		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 

